DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 06/06/2022, amended claims 3, 6, 11, and 16.  Claims 1-19 are pending.
	Applicant’s amendments have overcome the Title objection and the §112(b) rejection of claim 6.

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive. 

Regarding the § 101 rejection, an updated mapping appears below for the claims as filed 06/06/2022.

Regarding the § 103 rejection of claim 1, as discussed on page 14 of the Office action: “The examiner draws attention to Applicant’s specification paragraph [0055], which describes “the register file can be physically part of a node (e.g., exemplary node 200) of a binary tree or external to the node.”  Thus, register file is broadly interpreted to be a data structure comprising node values.”  Thus, any parent register file or child register file is a data structure holding values associated with parent or child data elements, respectively.  An updated mapping appears below for the claims as filed 06/06/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. 

Step 1
The claims recite a binary tree device (claim 1), a method (claim 11), and a non-transitory computer readable medium (claim 16).  These claims fall within at least one of the four categories of patentable subject matter.

Step 2A Prong One
Claim 1 recites “the plurality of register files comprising a parent register file and a first child register file associated with the parent register file, wherein the parent register file is associated with: [configured circuitry]” and “[updating the parent register file] based on the first parent data element, the first child data element, and the second child data element according to a given principle.”
These steps use gathered data to make a comparison according to some criteria, and then store the data as an update, which are acts of information evaluation that can be practically performed in the human mind.  Thus, these steps are an abstract idea in the “mental process” grouping.

Claims 11 and 16 recite “heapifying a binary tree that comprises K nodes distributed across N node levels”, “wherein the N node levels comprises a first node level, a second node level that is a child level of the first node level, a third node level that is a child level of the second node level, and a fourth node level that is a child level of the third node level” and “wherein heapifying the binary tree comprises: heapifying nodes of the first node level and the third node level in a first cycle of the machine cycles; and heapifying nodes of the second node level in a second cycle of the machine cycles.”
These steps use gathered data to make a heapsort comparison according to a specified data structure, which are acts of information evaluation that can be practically performed in the human mind.  Thus, these steps are an abstract idea in the “mental process” grouping.

Claims 2-10, 12-15, and 17-19 recite limitations that are further extensions of the abstract idea.  

Step 2A Prong Two
This judicial exception is not integrated into a practical application because the combination of additional elements includes only generic computer elements which do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  
For claim 1, these recitations include the elements memory, first interface circuitry, and first comparison circuitry.
Further, the recited steps of “a memory comprising a plurality of register files for storing the data elements”, “first interface circuitry configured for reading a first parent data element from the parent register file and receiving a first child data element and a second child data element from the first child register file”, and “first comparison circuitry configured for updating the parent register file and the first child register file” amount to insignificant extra-solution activity because they receive and store data in addition to the abstract idea.  

For claim 11, these recitations include the elements host system, interface circuitry, storage circuitry, and machine cycles.
Further, the recited step of “initializing the K nodes of the binary tree by assigning and storing K initial data elements received by interface circuitry of the K nodes from a host system to storage circuitry of the K nodes” amounts to insignificant extra-solution activity because it receives and stores data in addition to the abstract idea.  

For claim 16, these recitations include the elements non-transitory computer readable medium, at least one processor, computer system, host system, interface circuitry, storage circuitry, and machine cycles.
Further, the recited step of “initializing the K nodes of the binary tree by assigning and storing K initial data elements received by interface circuitry of the K nodes from a host system to storage circuitry of the K nodes” amounts to insignificant extra-solution activity because it receives and stores data in addition to the abstract idea.  

Claims 2-10, 12-15, and 17-19 recite limitations that do not add a meaningful limitation to the abstract idea.

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitations of generic computer components performing generic computer functions at a high level of generality do not meaningfully limit the claim.  Further, the insignificant extra-solution activities of data gathering do not meaningfully limit the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Heapify All The Things With Heap Sort” by Joshi (published in 2017, hereinafter “Joshi”) in view of “Heaps and Heapsort on Secondary Storage” by Fadel et al. (published in 1999, hereinafter “Fadel”).

	Regarding claim 1, Joshi teaches
A binary tree device for heapifying data elements, comprising: 
first interface circuitry configured for reading a first parent data element from the parent register file and receiving a first child data element and a second child data element from the first child register file [Joshi, page 2, “Heapify all the things!” section, first paragraph, “for the purposes of heap sort, we’ll be dealing exclusively with max heaps, where every parent node (including the root) is greater than or equal to the value of its children nodes.”].

Joshi does not explicitly teach a memory comprising a plurality of register files for storing the data elements, the plurality of register files comprising a parent register file and a first child register file associated with the parent register file, wherein the parent register file is associated with; first comparison circuitry configured for updating the parent register file and the first child register file based on the first parent data element, the first child data element, and the second child data element according to a given principle.

However, Fadel teaches
a memory comprising a plurality of register files for storing the data elements, the plurality of register files comprising a parent register file and a first child register file associated with the parent register file, wherein the parent register file is associated with [Fadel, page 348, Figure 1 illustrating the primary and secondary memory interaction for the data structure]: 
first comparison circuitry configured for updating the parent register file and the first child register file based on the first parent data element, the first child data element, and the second child data element according to a given principle [Fadel, page 348, Figure 1.  The examiner draws attention to Applicant’s specification paragraph [0055], which describes “the register file can be physically part of a node (e.g., exemplary node 200) of a binary tree or external to the node.”  Thus, register file is broadly interpreted to be a data structure comprising node values].

	Joshi and Fadel are analogous art because they are in the same field of endeavor, binary trees and heapsorting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joshi with the data structure teachings of Fadel to achieve the predictable result of practically implementing a heapsort function.

	Regarding claim 2, the combination of Joshi and Fadel teaches the device according to claim 1, wherein, before the updating, the first parent data element is associated with a first parent node, the first child data element is associated with a first child node, the second child data element is associated with a second child node, the first parent node being associated with the first and second child nodes [Joshi, page 2, “Heapify all the things!” section, first paragraph, “for the purposes of heap sort, we’ll be dealing exclusively with max heaps, where every parent node (including the root) is greater than or equal to the value of its children nodes.”].

Regarding claim 3, the combination of Joshi and Fadel teaches the device according to claim 2, wherein in updating the parent register file and the first child register file, the first comparison circuitry is further configured for: 
performing a first determination of whether the first parent data element and the first child data element satisfy a first given condition [Joshi, page 9, “1” < “7”]; 
performing a second determination of whether the first and second child data elements satisfy a second given condition [Joshi, page 9, “7” < “14”]; 
performing a third determination of whether the first parent data element and the second child data element satisfy a third given condition [Joshi, page 9, “1” < “14”]; and 
updating the parent register file and the first child register file based on the first, second, and third determinations according to the given principle [Fadel, page 348, Figure 1.  The examiner draws attention to Applicant’s specification paragraph [0055], which describes “the register file can be physically part of a node (e.g., exemplary node 200) of a binary tree or external to the node.”  Thus, register file is broadly interpreted to be a data structure comprising node values].

Regarding claim 4, the combination of Joshi and Fadel teaches the device according to claim 3, wherein 
the given principle comprises selecting a minimum data element among the first parent data element, the first child data element, and the second child data element, or selecting a maximum data element among the first parent data element, the first child data element, and the second child data element [Joshi, page 6, heap sort selection]; 
the first given condition comprises the first parent data element being less than the first child data element [Joshi, page 9, “1” < “7”]; 
the second given condition comprises the first child data element being less than the second child data element [Joshi, page 9, “7” < “14”]; 
the third given condition comprises the first parent data element being less than the second child data element [Joshi, page 9, “1” < “14”].

Regarding claim 5, the combination of Joshi and Fadel teaches the device according to claim 4, wherein when the given principle comprises selecting a minimum data element among the first parent data element, the first child data element, and the second child data element, in updating the parent register file and the first child register file, the first comparison circuitry is further configured for: 
determining whether the first child data element is the minimum data element [Joshi, page 6, “1” < “3”], and in response to the determination that the first child data element is the minimum data element, swapping the first child data element and the first parent data element between the first parent node and the first child node [Joshi, page 6, for a min heap the process would be reversed (recall page 2 “for the purposes of heap sort, we’ll be dealing exclusively with max heaps”)]; or 
determining whether the second child data element is the minimum data element, and in response to the determination that the second child data element is the minimum data element, swapping the second child data element and the first parent data element between the first parent node and the second child node [this is an optional element not selected due to the recitation of “or”].

Regarding claim 6, the combination of Joshi and Fadel teaches the device according to claim 4, wherein when the given principle comprises selecting a maximum data element among the first parent data element, the first child data element, and the second child data element, in updating a non-leaf node, the first child node, and the second child node, the first comparison circuitry is further configured for: 
determining whether the first child data element is the maximum data element [Joshi, page 9, “1” < “7”], and 
in response to the determination that the first child data element is the maximum data element, swapping the first child data element and the first parent data element between the first parent node and the first child node [Joshi, page 10, transition to step 6]; or 
determining whether the second child data element is the maximum data element [Joshi, page 9, “14” < “1”], and 
in response to the determination that the second child data element is the maximum data element, swapping the second child data element and the first parent data element between the first parent node and the second child node [Joshi, page 10, transition to step 6].

Regarding claim 7, the combination of Joshi and Fadel teaches the device according to claim 1, 
wherein the plurality of register files further comprises a second child register file associated with the parent register file, the second child register file further comprises a third child data element and a fourth child data element [Fadel, page 348, Figure 1 illustrating the primary and secondary memory interaction for the data structure], 
the first interface circuitry is further configured for reading a second parent data element from the parent register file and receiving the third child data element and the fourth data element from the second child register file [Joshi, page 2, “Heapify all the things!” section, first paragraph, “for the purposes of heap sort, we’ll be dealing exclusively with max heaps, where every parent node (including the root) is greater than or equal to the value of its children nodes.”], and 
the device further comprises: second comparison circuitry configured for updating the parent register file and the second child register file based on the second parent data element, the third child data element, and the fourth child data element according to the given principle [Fadel, page 348, Figure 1.  The examiner draws attention to Applicant’s specification paragraph [0055], which describes “the register file can be physically part of a node (e.g., exemplary node 200) of a binary tree or external to the node.”  Thus, register file is broadly interpreted to be a data structure comprising node values].

Regarding claim 8, the combination of Joshi and Fadel teaches the device according to claim 7, wherein the second parent data element is associated with a second parent node, the third child data element is associated with a third child node, the fourth child data element is associated with a fourth child node, the second parent node being associated with the third and fourth child nodes [Joshi, page 2, “Heapify all the things!” section, first paragraph, “for the purposes of heap sort, we’ll be dealing exclusively with max heaps, where every parent node (including the root) is greater than or equal to the value of its children nodes.”].

Regarding claim 9, the combination of Joshi and Fadel teaches the device according to claim 2, further comprising: second interface circuitry configured for receiving an initial data element from a host system for initializing the first parent node [Joshi, page 6, step 1, unsorted array data structure].

Regarding claim 10, the combination of Joshi and Fadel teaches the device according to claim 2, 
wherein the first child register file is a leaf register file [Fadel, page 348, Figure 1 illustrating the primary and secondary memory interaction for the data structure], and the leaf register file is associated with: 
third interface circuitry configured for sending the first child data element to the first interface circuitry associated with the parent register file [Joshi, page 6, steps 1 & 2, transform unsorted array data structure into a heap]; and 
fourth interface circuitry configured for receiving an initial data element from a host system for initializing the first child node [Joshi, page 6, steps 1 & 2, transform unsorted array data structure into a heap].

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasture et al. (US 2021/0294603 A1, hereinafter “Kasture”) in view of Joshi.

	Regarding claim 11, Kasture teaches
A method for heapifying a binary tree that comprises K nodes distributed across N node levels [Kasture, Figure 1], the method comprising: 
initializing the K nodes of the binary tree by assigning and storing K initial data elements received by interface circuitry of the K nodes from a host system to storage circuitry of the K nodes, wherein the N node levels comprises a first node level, a second node level that is a child level of the first node level, a third node level that is a child level of the second node level, and a fourth node level that is a child level of the third node level [Kasture, Figure 1 and ¶ 0031, physical representation of the heap’s underlying tree storing all of the heap’s values in a single array (implicit binary heap); and ¶ 0045, Single Instruction, Multiple Data (SIMD) instructions allow the execution alignment of the same operation on multiple data elements at once, which would permit interleaving heapsort operations].

Kasture does not explicitly teach heapifying the binary tree by heapifying the first and third node levels and the second node level in an interleaving manner in machine cycles of the host system, wherein heapifying the binary tree comprises: heapifying nodes of the first node level and the third node level in a first cycle of the machine cycles; and heapifying nodes of the second node level in a second cycle of the machine cycles.

However, Joshi teaches heapifying the binary tree by heapifying the first and third node levels and the second node level in an interleaving manner in machine cycles of the host system, wherein heapifying the binary tree comprises: 
heapifying nodes of the first node level and the third node level in a first cycle of the machine cycles [Joshi, page 1, heapifying levels 1 and 3]; and 
heapifying nodes of the second node level in a second cycle of the machine cycles [Joshi, page 1, heapifying level 2].

	Kasture and Joshi are analogous art because they are in the same field of endeavor, binary trees and heapsorting.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Joshi with the expanded tree teachings of Kasture to achieve the predictable result of implementing a heapsort function in a multi-level binary tree.  See Kasture paragraphs [0027] and [0028].

	Regarding claim 12, the combination of Kasture and Joshi teaches the method according to claim 11, wherein heapifying the nodes comprises: 
receiving, among the nodes, a parent data element for a node, a first child data element for a first child node of the node, and a second child data element for a second child data of the node [Joshi, page 9 illustrations]; 
determining a maximum or minimum data element among the parent data element, the first child data element, and the second child data element [Joshi, page 9, “1” < “7” < “14”]; and 
updating the node using the determined maximum or minimum data element [Joshi, page 10, transition to step 6].

Regarding claim 13, the combination of Kasture and Joshi teaches the method according to claim 11, wherein the K initial data elements are first K data elements of a plurality of data elements to be processed [Joshi, page 6, step 1 where k = 6].

Regarding claim 14, the combination of Kasture and Joshi teaches the method according to claim 13, further comprising: 
sequentially receiving data elements from the host system [Joshi, page 6, step 1 where k = 6]; and 
determining top K data elements among the received data elements and the K initial data elements [Joshi, page 12, sorted array reveals top-k].

Regarding claim 15, the combination of Kasture and Joshi teaches the method according to claim 14, wherein 
when the binary tree is a maximum binary heap tree, the top K data elements comprises smallest K data elements among the received data elements and the K initial data elements [Joshi, page 12, illustrated array]; or 
when the binary tree is a minimum binary heap tree, the top K data elements comprises greatest K data elements among the received data elements and the K initial data elements [this is an optional element not selected due to the recitation of “or”].

Claims 16-19 recite limitations similar to those recited in claims 11-14, respectively, and are rejected for the same reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        08/27/2022